Citation Nr: 0406056	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-04 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Service connection for the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served with the Philippine Army from December 8, 
1941 to October 5, 1942 and had recognized guerilla service 
from September 1944 to October 1945 and had service with the 
regular Philippine Army from October 1945 to February 1946.  
The veteran died in March 1983.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in March 2002, and a 
substantive appeal was received in May 2002.  

On VA Form 9 which was received at the RO in May 2002, the 
appellant indicated that she desired a hearing to be 
conducted at the local VA office by a member or members of 
the Board.  In July 2003, the appellant indicated that she no 
longer desired a hearing.  


FINDINGS OF FACT

1.  The veteran died in March 1983; his death certificate 
lists the cause of death as cardio-respiratory failure due to 
cerebral vascular accident.

2.  Cardio-respiratory failure and a cerebral vascular 
accident were not manifested during the veteran's period of 
active duty service or for many years thereafter, nor were 
the disabilities otherwise related to such service or any 
service-connected disability. 

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

4.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for ulcers.  The discussions in the rating 
decision, statement of the case, and correspondence from the 
RO have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a March 2001 letter (issued prior to the rating 
decision on appeal), the appellant was effectively furnished 
notice of the types of evidence necessary to substantiate her 
claim as well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  Additional VCAA notice was furnished to the 
appellant in a November 2003 letter.  The Board finds under 
the circumstances that proper VCAA notice was furnished to 
the veteran in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and regulation 
to the extent possible.  The record in this case includes 
available service medical records, private medical records 
and correspondence from the appellant.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  While the 
appellant has not been afforded a VA medical examination with 
etiology opinion, as more particularly explained in the 
following decision, the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  

Factual Background

On an Affidavit for Philippine Army Personnel which the 
veteran completed in February 1946, he indicated that he was 
treated for a shrapnel wound and also for malaria, beriberi 
and dysentery between 1942 and 1943.  

Physical examination of the veteran which was conducted in 
February 1946 did not reveal any pertinent abnormalities.  
The veteran's cardiovascular system was normal.  Blood 
pressure was 110/70.  

A December 1955 Buddy statement indicates that the author 
knew the veteran was a prisoner of war (POW) during WWII 
where he was maltreated by the Japanese resulting in serious 
physical injuries.  The author also reported that the veteran 
had dysentery complicated by malaria while he was a POW.  The 
author noted that after the veteran's release, he was sickly, 
coughing up blood and complaining of chest and throat pain.  

On an application for compensation which the veteran 
submitted in May 1955, he indicated that he was treated for 
malaria and pneumonia in January 1942, for a shrapnel wound 
to the left foot in April 1942 and for back and neck problems 
as well as malaria and dysentery in August 1942.  

On an application for compensation which the veteran 
submitted in June 1958, he reported that he was claiming 
compensation for malaria and a shrapnel wound on the left leg 
which both occurred in 1942.  

In November 1958, it was determined that the veteran's 
verified service was as follows: beleaguered from December 8, 
1941 to April 9, 1942, POW from April 10, 1942 to October 5, 
1942, no casualty status from October 6, 1942 to August 16, 
1943; missing from August 17, 1943 to October 21, 1945 and 
regular Philippine Army service from October 22, 1945 to 
February 25, 1946.  

A VA examination was conducted in January 1959.  The veteran 
reported at that time that he incurred a shell fragment wound 
in the left leg during active duty.  He also reported that 
since 1942, he had been experiencing chills, fevers, and 
headaches, the last of which occurred in November 1958.  He 
also reported that he had problems with back pains and a 
cough.  Physical examination revealed no pertinent 
abnormalities in the cardiovascular system.  Blood pressure 
was 106/72.  The diagnoses from the examination were shell 
fragment wound of the left leg and malaria which was not 
found on examination.  A January 1959 hematology report 
indicated that the veteran's blood was negative for malaria.  

In January 1959, the RO granted service connection for 
residuals of a shell fragment wound to the left leg.  Service 
connection was denied for malaria, coughing and spitting 
blood, a painful back, dysentery and beriberi.  

In February 1979, the veteran submitted a statement 
indicating that he was disabled as a result of diseases.  

In a March 1979 statement, a private physician wrote that he 
had been treating the veteran for multiple neuritis, 
polyarthritis, rheumatoid, knee, shoulder and wrist as well 
as for constant attacks of dizziness, gradual blurring of 
vision, deafness, and intense headache due to chronic 
maxillary sinusitis.  It was the physician's opinion that the 
conditions were incurred and acquired during the veteran's 
active military service.  The physician reported that his 
opinion was based on a "complete follow up of the case after 
[the veteran's] discharge from active service.  No clinical 
records were included. 

A private medical record apparently dated in the 1980's 
includes the notation that the veteran had been a known 
hypertensive for four years.  He had had bouts of 
intermittent hypertension.  A separate clinical record 
indicates that the veteran was treated in December 1981 for 
dizziness and pain in the nape of the neck.  His blood 
pressure was 160/100.  

A March 1983 Medical Certificate from a private physician 
reveals that the veteran had been treated for follow-up 
treatment for hypertension the same month.  

The veteran died in March 1983.  The cause of death cardio-
respiratory failure due to a cerebral vascular accident.  No 
other underlying causes were reported.  

In October 2000, the appellant submitted her application for 
Dependency and Indemnity Compensation (DIC).  The appellant 
alleged that the veteran died of ischemic heart disease and 
malaria incurred while he was a POW.  

In November 2001, the appellant again alleged that the 
veteran died as a result of POW related diseases.  

In May 2002, the appellant alleged that the veteran died due 
to ischemic heart disease caused by disabling hypertensive 
vascular disease.  

In August 2003, the appellant reported that she had no 
further evidence to submit.  She indicated that the private 
doctors who treated the veteran were now dead.  She searched 
through the records of the doctors without success.  


Criteria

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection can also be granted for beriberi 
(including beriberi heart disease), if such disorder is 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service, even though there 
is no record of such disease during service, if the veteran 
is a former POW and, as such, was interned for not less than 
30 days.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  A note to the section 
indicates that beriberi heart disease includes ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity.  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain diseases, such as malaria and cardiovascular 
disease, including hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

The veteran died in March 1983.  The cause of death was 
reported to be cardio-respiratory failure due to a cerebral 
vascular accident.  Service connection was not in effect for 
cardio-respiratory failure or for cerebral vascular accident 
and there is no evidence in the service medical records 
demonstrating the presence of either disorder during the 
veteran's active duty service or for many years after his 
discharge.  There is therefore no basis for finding that the 
disabilities causing the death of the veteran were manifested 
during service so as to show direct incurrence, or that 
cardio-respiratory failure or for cerebral vascular accident 
were manifested within the applicable one-year presumption 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection was in effect during the veteran's 
lifetime for residuals of a shell fragment wound to the left 
leg.  This disability is not reported on the death 
certificate as contributing to the cause of the veteran's 
death and the appellant has not alleged such link.

The appellant submitted her claim in October 2000.  She has 
alleged that the cause of the veteran's death was due to 
ischemic heart disease, beriberi and malaria which were 
incurred while the veteran was a POW.  In this regard, the 
Board notes that disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  In support of her 
claim, the appellant has submitted copies of medical records 
demonstrating that the veteran had been treated for multiple 
neuritis, polyarthritis, rheumatoid, knee, shoulder and wrist 
as well as for constant attacks of dizziness, gradual 
blurring of vision, deafness, and intense headache due to 
chronic maxillary sinusitis as well as for hypertension.  

The Board notes that a private physician has indicated that 
the multiple neuritis, polyarthritis, rheumatoid, knee, 
shoulder and wrist as well as for constant attacks of 
dizziness, gradual blurring of vision, deafness, and intense 
headache due to chronic maxillary sinusitis were incurred 
during the veteran's active duty service.  Significantly, 
however, the physician has not included any clinical records 
to document such opinion.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The physician has alleged that he had followed the veteran 
after his discharge but there is no objective evidence to 
demonstrate when the treatment began.  The Board notes that 
the physician who provided the above reference opinion was 
not listed as a treating physician by the veteran when he 
submitted his original application for compensation in 1958.  
At any rate, multiple neuritis, polyarthritis, rheumatoid, 
knee, shoulder and wrist as well as for constant attacks of 
dizziness, gradual blurring of vision, deafness, and intense 
headache due to chronic maxillary sinusitis were not listed 
as contributing to the cause of the veteran's death on his 
death certificate.  The Board finds this evidence 
insufficient to grant service connection for the cause of the 
veteran's death.  

There is competent evidence of record demonstrating that the 
veteran was diagnosed with hypertension.  There is no 
competent evidence of record, however, linking the 
hypertension to active duty in any way.  Hypertension was not 
noted at the time of the January 1959 VA examination.  The 
clinical records dated in the 1980's which reference the 
disability do not link it back to active duty.  In fact, the 
records seem to indicate that the veteran had been 
hypertensive for four years - proving, at most, that the 
hypertension was present as of 1976.  This is more than 30 
years after the veteran's discharge from active duty.  

While the appellant has alleged that the veteran's death was 
due to disabilities related to his POW status, there is no 
competent evidence of record diagnosing any of the 
disabilities subject to presumptive service connection for 
POW.  The veteran indicated that he was treated for beriberi 
but there is no competent post-service evidence of record 
which diagnoses the disability.  Other than the appellant's 
own allegations, there is no competent evidence that the 
veteran suffered from ischemic heart disease.  

The Board acknowledges that the appellant stated her belief 
that the disabilities incurred while the veteran was a POW 
contributed substantially and materially to cause the 
veteran's death.  The appellant has not demonstrated that she 
has the medical expertise that would render competent her 
statements as to the relationship between the veteran's cause 
of death any disabilities.  Her opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between the death of the veteran and any 
potentially service connected disorders.  See Moray v. Brown, 
2 Vet. App. 211, 214  (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492  (1992).  The competent medical evidence of 
record does not in any manner suggest that any service-
connected disability or potentially service-connected 
disability, played any direct or contributory role in the 
veteran's death.  

The Board sympathizes with the appellant and fully 
understands her contentions.  However, after reviewing the 
record the Board is compelled to conclude that the 
preponderance of the competent evidence is against a finding 
that the veteran's death was in any manner due to a disease 
or injury related to his active duty service.  It follows 
that the provisions of 38  U.S.C.A. § 5107(b) are not for 
application in this case.

The Board notes that no VA examination has been conducted in 
support of the appellant's claim.  Any VA examination which 
was scheduled to determine the etiology of the cause of the 
veteran's death would have to depend in large part, on the 
appellant's and the veteran's self-reported medical history 
which is not supported by the objective evidence of record.  
Medical evidence that relies on history provided by the 
veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  There is a large gap of time between the 
veteran's discharge from active duty until the report of the 
January 1959 VA examination when no pertinent abnormalities 
were noted and an even larger gap of time between the report 
of the January 1959 VA examination and the date of the 
private clinical records associated with the claims file 
which document any medical treatment for the veteran at all.  
As noted above, the medical records received in the 1980's do 
not link any disability to active duty in any way.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to the issue on appeal.  


ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



